DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said seal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 2019/0366807 A1) in view of Dravnieks (US 3,858,491).
With respect to claim 1 Frisch discloses an air conditioning diffuser assembly comprising: louvers [reference character 10’’’ in Figs. 9-11, note that paragraph 0020 discloses that there can be more than one louver] mounted in a housing [reference character 28’’’], each of louvers being pivotally mounted in a sealing channel [the channel in 14’’’ that has 32’’’] formed in received in a louver holder [reference character 14’’’]. 

Dravnieks discloses an adjustable grill having louvers [reference character 32 in Fig. 2] with pivot pins [reference character 34 in Fig. 2] which are seated in a “sealing member” [reference character 56 in Fig. 2] via a tight interference fit [column 3 lines 35-38]. The sealing member is provided in order to maintain the desired position of the deflector blades [column 1 lines 57-61]. The examiner notes that the “friction member” would be capable of performing the function or preventing condensation from entering the louver holder since the tight interference fit would prevent (at least to some extend) condensed matter from entering the louver holder.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser assembly taught by Frisch by including the sealing member around the pivot pin, as taught by Dravnieks in order to maintain the desired position of the deflector blades [column 1 lines 57-61 of Dravnieks].
With respect to claim 2 the combination of Frisch and Dravnieks discloses that each of said sealing members is received in a louver channel formed in each of said louver holders (a person having ordinary skill in the art would recognize that this would be a requirement when there are multiple louvers in Frisch).
With respect to claim 3 the combination of Frisch and Dravnieks does not explicitly disclose that said sealing members are made of an elastomeric material.
In the same field of air diffusers it would have been obvious to one skilled in the art at the time of the filing date of the invention to modify the combination of Frisch and Dravnieks by forming the sealing member from an elastomeric materialsince it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since Dravnieks states that the friction member “…can be fabricated by various techniques from the variety of materials…” [column 3 lines 27-30], the designation of a specific material does nothing to enhance the patentability of a design.
With respect to claim 4 Frisch discloses that each of said louvers comprises a blade portion that extends from a pivot bar, there being a groove between said blade portion and said pivot bar, said pivot bar being received in said sealing channel [see annotated Fig. 11, below].

                                           
    PNG
    media_image1.png
    453
    426
    media_image1.png
    Greyscale

	With respect to claim 5 Frisch discloses that said blade portion tapers in thickness in a direction away from said pivot bar [see annotated Fig. 10, below].

                   
    PNG
    media_image2.png
    228
    504
    media_image2.png
    Greyscale


	
	With respect to claim 6 Frisch discloses that said groove allows said blade portion to pivot in an angular range before abutting against edges of said louver holder [see annotated Fig. 11, below].
                            
    PNG
    media_image3.png
    340
    399
    media_image3.png
    Greyscale

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 2019/0366807 A1) in view of Dravnieks (US 3,858,491) as applied to claim 1 above, and further in view of Frank (US 2014/0326794 A1).
Frisch discloses that said housing comprises a frame [reference characters 28’’’ and 30’’’] and an assembly of said louvers [see paragraph 0020].

	Frank discloses a grill assembly [reference character 200 in Fig. 1] that is held to the register housing using a small magnet [paragraph 0120].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the register taught by the combination of Frisch and Dravnieks to mount the louver assembly [see Fig. 12 of Frisch] to the housing using magnets, as taught by Frank in order to allow for easy removal of the louver from the assembly for cleaning etc. Note that Frisch discloses that “the decorative element 14''' and the cover 30''' are conceivable, for example in the form of hot caulking, adhesive bonding, clipping or the like” [paragraph 0046 of Frisch].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762